.? | -4
r !

FILED _

STATE OF NORTH CAROLINA ) IN THE GENERAL COURT OF JUSTICE

re ) _. DISTRICT COURT DIVISION
“COUNTY OF FORSYTH apy jay 23 P J 20 LP cvp_U3
PENNYMAC LOAN SERVICESORGTH CO. G-8.©. ,
) :
Plaintiff, | BY
) COMPLAINT
Vs, ) (CMPLT)
)
BRAD JOHNSON and ELCI )
WIJAYANINGSIH, )
| : )
Defendants, 5

 

NOW COMES the Plaintiff, PennyMac Loan Services, LLC (“Plaintiff”), and for its
Complaint, alleges and says as follows:
PARTIES
1. Plaintiff is a Delaware limited liability company, authorized to conduct business
throughout North Carolina and conducting business, inter alia, in Forsyth County, North
Carolina.
2. Upon information and belief, Defendant Brad Johnson is an individual citizen and
Tesident of Oak Island, Brunswick County, North Carolina.
3, Upon information and belief, Defendant Elci Wijayaningsih is an individual
citizen and resident of Oak Island, Brunswick County, North Carolina.
JURISDICTION AND VENUE
4, This is an action against Defendants for reformation of a deed of trust as
described below. This court has jurisdiction over the subject matter of this lawsuit.

5. Pursuant to North Carolina General Statutes §1-82, venue is proper in this Court.

BIM:756587v1

Case 1:20-cv-00175-WO-JLW/, Document 4 Filed 02/21/20 Pane 1 of 32

 
GENERAL ALLEGATIONS
6, On November 7, 2008, AmTrust Bank f/k/a Ohio Savings Bank, as Grantor,
conveyed the property more particularly described below to Brad Johnson, as Grantee, by
executing and delivering a Limited Warranty Deed, recorded on November 10, 2008, in Book

2856, Page 708 of the Brunswick County Public Registry, North Carolina (the “AmTrust

Deed”): \
. Being all of Lots 16 and 18, Block 186, Section N-6, Long Beach
(now Oak Island), NC as shown on map recorded in Map Book
11, Page 89, Brunswick County Registry.
(“Tract I”)

7. A true and correct copy of the AmTrust Deed is attached hereto and incorporated
herein by reference as Exhibit A.

8. On or about August 25, 2012, Homer E. Wright, Jr., as Grantor, conveyed the
property more particularly described below to Brad Johnson, as Grantee, by executing and
delivering a General Warranty Deed, recorded on August 31, 2012, in Book 3307, Page 799 of
the Brunswick County Public Registry, North Carolina (the “Wright Deed”):

BEING ALL OF LOTS 13, 15 AND 17, BLOCK 186, SECTION
N-6, LONG BEACH (now Qak Island) as per map for National
Development Corp. prepared by Howard M. Loughlin,
Registered Land Surveyor, recorded in Map Book 11, page
89, office of the Register of Deeds for Brunswick County,
North Carolina.
(“Tract II’) (together with Tract I, the “Property”).
9. A true and correct copy of the Wright Deed is attached hereto and incorporated

herein by reference as Exhibit B.

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Pane ? of 32

ams

 

nae mae

ee RT, I PETE se eT
10. On June 9, 2013, Brad Johnson submitted a Uniform Residential Loan
Application (together with any and all subsequent applications, the “Application”) to Weststar
Mortgage, Inc. (“Lender”).

11, In the course of processing the Application, Lender ordered an appraisal of all
property to be pledged as collateral for the requested loan.

12. The appraisal culminated in a written appraisal report (the “Report’), which
identifies the property that was appraised as the entire Property, i.e., both Tracts I and II.

13. The Report is dated June 12, 2013.

14, ‘On June 12, 2013, Brad Johnson executed an Instrument of Combination recorded
on June 13, 2013, in Book 3418, Page 1210 of the Brunswick County Public Registry, North
Carolina (the “Instrument of Combination”), whereby the lots comprising Tracts I and II -were
combined into a single parcel for all taxation and assessment purposes.

15. A true and correct copy of the Instrument of Combination is attached hereto and
incorporated herein by reference as Exhibit C.

16. Lender ultimately approved Defendant’s Application and extended a loan to
Defendants.

17. On July 19, 2013, Brad Johnson and wife, Elci Wijayaningsih, as Grantors,
executed and delivered to Linear Title, as Trustee, and Mortgage Electronic Registration
Systems, Inc. (“MERS”) as nominee for the benefit of Lender, as Grantee, a Deed of Trust
recorded on July 24, 2013, in Book 3434, Page 37, of the Brunswick County Public Registry,
North Carolina (the “Deed of Trust”).

18. —_A true and correct copy of the Deed of Trust is attached hereto and incorporated
herein by reference as Exhibit D.

19. The Property is described in the Deed of Trust as follows:

-3-
BTM:756587¥1

Case 1:20-cv-00175-WO-JLW Document 4 Eiled 02/21/20 Page 32 of 32
The land referred to herein below is situated in the County of
Brunswick State of North Carolina described as follows:

Being all of Lots 13, 15 and 17, Block 186, Section N-6, Long
Beach (now Oak Island) as per map for National Development
Corp prepared by Howard M. Loughlin Registered Land
Surveyor, recorded in Map Book 11, Page 89, office of the
Register of Deeds for Brunswick County, North Carolina.

Parcel ID: 235-IM-036, 2351M037

This being the same property conveyed to Brad Johnson from
Homer E. Wright, Jr., unmarried in a Deed dated August 2,
2012, recorded August 31, 2012, in Book 3329 Page 0354.

Property Commonly Known As: 111 SouthEast 14" Street Oak
Island, NC 28465

20. Through mutual mistake, inadvertence or mistake of the draftsman, the legal
description in the Deed of Trust omitted any reference to “Lots 16 and 18.”

21. As a result of the foregoing mutual mistake, inadvertence or mistake of the
draftsman, the legal description attached to the Deed of Trust does not reflect the true intentions
of the parties as of the date of execution of the Deed of Trust.

22. On October 17, 2019, MERS assigned the Deed of Trust to Plaintiff by
Assignment of Deed of Trust recorded on November 4, 2019, in Book 4269, Page 1286 of the
Brunswick County Public Registry, North Carolina (the “Assignment”).

23. A true and accurate copy of the Assignment is attached hereto as Exhibit E and
incorporated lierein by reference.

24. _—‘ Plaintiff is the present holder of the Deed of Trust and the obligations secured
thereby, .

25. There are no liens on the Property, except for any lien for ad valorem taxes,

t

which lien is superior to the Deed of Trust.

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW/, Document 4 Filed 02/21/20 Pane 4 of 32

Lear pat yet

PeateteeR EET

 

LAL etn at

savera’

 

weer pert
FIRST CLAIM FOR RELIEF
(Reformation of the Deed of Trust)

26. The allegations set forth in the preceding paragraphs are hereby repeated and
realleged as if fully set forth herein.

27. Through mutual: mistake, inadvertence or mistake of the draftsman, the legal
description in the Deed of Trust omitted a reference to “Lots 16-and 18.”

28. As a result of the mutual mistake, inadvertence or mistake of the draftsman, the
legal description attached to Deed of Trust does not reflect the true intentions of the parties as of
the date of execution of the Deed of Trust.
| 29. Plaintiff has no adequate remedy at law, and is entitled to a judgment reforming
the legal description attached to the Deed of Trust to include the correct description of the
Property as follows:

The land referred to herein below is situated in the County of
Brunswick State of North Carolina described as follows:

Being all of Lots 13, 15, 16, 17 and 18, Block 186, Section N-6,

Long Beach (now Oak Island) as per map for National

Development Corp prepared by Howard M. Loughlin Registered

Land Surveyor, recorded in Map Book 11, Page 89, office of the

Register of Deeds for Brunswick County, North Carolina.
30. Equity dictates that the legal description attached to the Deed of Trust be

reformed to reflect the true intentions of the parties.

31. Reformation of the Deed of Trust should relate back to the original date and time
of recording of the Deed of Trust.

WHEREFORE, Plaintiff prays the Court as follows:

1, Enter judgment reforming the legal description of the Property attached to the

Deed of Trust to include the correct description of the Property as follows:

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW Document 4 Filed 02/21/20 Pane 5 of 32

Apel aE WATE eet EAT TPES Da ae

oe

Phare raeetrate

FEE TRO Tan Sa UE

oat Stas ats

met per, ala eRe ae a

hee RE A TE a ence Ee PEG A Pr BMA TNR EE are AR RE Fee eT ae a
The land referred to herein below is situated in the County of
Brunswick State of North Carolina described as follows:

Being all of Lots 13, 15, 16, 17 and 18, Block 186, Section N-6,
Long Beach (now Oak Island) as per map for National
Development Corp prepared by Howard M. Loughlin Registered
Land Surveyor, recorded in Map Book 11, Page 89, office of the
Register of Deeds for Brunswick County, North Carolina.
2. Order that the reformation of the Deed of Trust shall relate back to July 24, 2013,
the date of recording of the Deed of Trust;
3. Order that Plaintiff has a valid first priority lien against the Property superior to
all other liens except for any lien for ad valorem taxes;

4, Order that the judgment be recorded in the Brunswick County Public Registry

indexed under the names of all parties to this.action and cross-referenced with the Deed of Trust;

 

and
5. Grant such other and further relief as the Court deems just and proper.
: 13 A a Gavat o
This the day of y ,202°. .
Chad A. Archer, North Carolina Bar No. 49051
Attorney for Plaintiff
OF COUNSEL:
BLANCO TACKABERY
& MATAMOROS, P.A.
P. O. Drawer 25008
Winston-Salem, NC 27114-5008
Telephone: 336-293-9000
Facsimile: 336-293-9030
E-mail: caa@blancolaw.com
-6-

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Pane 6 of 32
EXHIBIT A

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW/, Document 4 Filed 02/21/20 Pane 7 of 32
{a

 

 

 

 

mM

 

|

 

| 82859 POT0G 16:36:t2:000

Rober’ J. Robinson

 

nev. Realoter o Deeds page 1 of i
Robert J. Robinson Register of Deeds
11-10-2008 16:36:12,002 Brunswick County, Ko
NC REVENUE STAMP: $800.00 (#148639)
Presenter Kipkent hese Ret Toot
} Toa JY 9 #1 G@G WAND. -
CkS. 614 GC tahoe tL.
Refund, oo ot
vei
Fo mcumente: Loratew’e fe cs
LIMITED WARRANTY DEED "UMPOML Eo eahd HE dT GE. ol

KNOW ALL PERSONS BY THESE PRESENTS, that AMTRUST BANK fka OHIO SAVINGS
BANK, a federal savings bank (the "Grantor"), 200 Ohio Savings Plaza, 1801 East Ninth Street, Cleveland OH
44114, claims title by or through of the records of Brunswick County, AL for and in consideration-of Ten Dollars
(10,00) and other good and valuable consideration received from Brad Johnson, it’s successors and/or assigns as
their respective interests may appear (the "Grantee"), whose tax mailing address will be 111 SE 14" Street Oak
Island, NC 28465, GIVE, GRANT, BARGAIN, SELL and CONVEY unto said Grantee, the Grantee's heirs, legal

Tepresentatives, successors and assigns the real property located in Brunswick County, NC particularly described
as follows; .

Commonly known as: 111 SE 14" Street Oak Island, NC 28465

‘Situated in the State of North Carolina County of Brunswick and in the City of Oak Island

EXHIBIT “A”
BEING ALL OF LOTS 16 AND 18, BLOCK 186, SECTION N-6, LONG BEACH (NOW OAK ISLAND), NC
AS SHOWN ON MAP RECORDED IN MAP BOOK 11, PAGE 89, BRUNSWICK COUNTY REGISTRY.

To have and to hold the above granted and bargained premises, with the appurtenances thereof, unto the said Grantee, the
Grantee's heirs, legal representatives, successors and assigns forever, And the Grantor covenants with the Grantee that

Grantor is well seized of the above described premises, as a good and indefeasible estate in FEE SIMPLE, and has good right
to bargain and sell the same in manner and form as above written, and represents and warrants that the sarne are free from all
liens, claims and encumbrances created by or through Grantor, except for real estate taxes and assessments, general and

special, which are a lien but not yet due and payable, and any and all other liens, claims and encumbrances created by or
through Grantee, and that Grantor will warrant and defend said Premises, with the appurtenances thereunto belonging, to the
said Grantee, their heirs, legal representatives, successors and assigns, against all lawful claims and demands made by any
person claiming by or through Grantor, except as aforesaid. .

IN WITNESS WHEREOF, Grantor has signed and aclnowledged this Limited Warranty Deed as of ;
11/07/08

 

Signed and Acknowledged
yim ae Presence of: Am fe vines bank
Ter Paula Lechlitner )

 

Mit A Ar _J Vice President

Mrohae| 5.Erb
State of Ohio )
) SS:
‘County of Cuyahoga )
Before me, a Notary Public in and for County and State, on this 7th day of November 2008, personally appeared
the above named Paula Lechlitner, Vice President of AmTrust Bank, a federal savings bank, who acknowledged
to me that, with due authorization and as such officer, he did sign the foregoing instrument of said federal savings

bank, and that the same was his free act and deed, individually and as such officer, and the free act and deed of
said federal] savings bank,

(SEAL) pela L t J AZ

 

 

 
 
  
   

This instrument Prepared By: oR ABIAL Sti, Notary Public
AmTrust Bank SO\\ We 7%, My Commission expires on
200 Ohio Savings Plaza 5 jp é —
1801] Hast Ninth Street 5+: Se Me Tt? nerieLeceRe’
Cleveland OH 44114 4 is sy Notary Rubio, Shiite &f Ohio

call
aqntt
a
hy,
“Ny,

“My Commission Expires Sept: 14, 2017 «
_ot povordog i Cofaboga Gouna ;

ts

 

wee

“ng B OF Sa
7 s

“ett

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Pane 8 of 32
EXHIBIT B

BTM:756587v1

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Pane 9 of 32
we
Ft
rs

(HUE LO #38 oe es

¥) NG Register of Deeds | page 1 of 2

nace — ett pe

Ck. a ye te ear §

Relond 0 eet natin, -
CRMOMIDCS Teva ey etal Ok te 2PRLIAL \

 

atonal Sat
Brenda fi, Clemmons Register of Deeds Dbei:, MITER eat Mat TEE
8-31-2012 19:67:27,004 Brunswick County, NC WSS thet QUT ag ea Se,

Ho REVENUE STAMP: $ 62,00 (314585)

NORTH CAROLINA GENERAL WARRANTY DEED
Excise Tux: $80.00

Parcel Idenlificr No, 235IM036,235IM037_ Byerified by == Countyontha_dayof__ 20

MuiVBox io: PREVATTE & PREVATTE, PLLC, P.O. BOX 10969 , SOUTHPORT, NC 28461

This-instrament was prepared by: JAMES R. PREVATTE, JR, (we)
Brief description for the Index:_-LOT_13, 15 & 17, BLK 186, OAK ISLAND

 

 

 

 

 

THIS DEED madc this day of 20___ by and between
GRANTO GRANTEE

HOMER E. WRIGHT, JR., anmaried BRAD JOHNSON

P.O, Box 66] 1 711 SE 14th Street

Eden, NC 27289 Oak Island, NC 28465

Enter in appropriate block for each Grantor and Grantec; name, malling address, and, ifappropriate, character of entity, c.g,
corporation or partnersiip. ‘

The designation Grantor and Grantec as used herein shall Include said parties, their heirs, successors, and assigns, and shall include
singular, plural, masculine, feminine or neuter as required by context.

WITNESSETH, thal. the Grantor, for a valuable consideration paid by the Grantee, (he receip of which is hereby acknowledged, has and
by these presents does grant, bargain, sell and convey unto the Grantee in fec simple, all thal ccrtain lol or pareel of land situated in the
City of Oak Island ' Smithville Township, _Brunswick County, Nerth Carolina
and more particularly described as follows:

BEING ALL OF LOTS 13, 15 and 17, BLOCK .186, SECTION N-6, LONG BEACH (now Oak Island) as per map for National
Development Corp, prepared by Howard M. Loughlin, Registered Land Surveyor, recorded in Map Book I!, page 89, office of
the Register of Deeds for Brunswick County, North Ceralina.

THIS INSTRUMENT PREPARED BY: JAMES R. PREVATTE, JR, a licensed North Caroling attomey, Delinquent taxes, if
any, lo be paid by the closing attomey to the Brunswick County Tax Collector upon disbursement of closing proceeds.

The properly hereinabove described was acquired by Grantor by instrument recorded in Book 3076 __page__0097__,
All or a portion of the property herein conveyed ___ includes er X_ does not include the primary residence of a Grantor.

A map showing the ubove described property is recorded in Plat Book I) page _

NC Bar Astoclation Form No, 3 © 1976, Reviead © 1/1/2010
Printed hy Agreemen! wilh the NC Bar Association

 

Case 1°20-cy-00175-WO-JILW Document 4 Filed 02/21/20 Pane 10 of 32

 
 

LA | Roeder ep

er of Deeds page 2 of 2

UGA

Brunswick ounky

TO HAVE AND TO HOLD the aforesaid Jot or parcel of land and ull privileges ond oppurlenances thereto belonging to the Grantec in
fee simple.

And Jhe Gronlorceyenants, wilh jhe Grantee, (hal Grantor is seized of the premises in fee simple, hus the righlto. convey. the same in. JO ee cca senate

simple, (hat lille is marketable and free and clear of ofl engumbrances, and thal Grantor will warrant and defend the tille against the
lowful claims of al] persons whomsoeyver, olher than the following exceptions;

IN WITNESS WHEREOF, the Grantor has duly executed the foregoing as of the pay and ee) lirst above xf

 

 

 

 

 

 

 

 

 

 

 

 

 

     
   

   

 

(SEAL)
(Entity Name} PrinvT}pe Names Ga apy JR,
By:
(SEAL)
PrinUType Nome & Titles, PrintfType Name:
By: (SEAL)
PrinvType Name & Title:, PrinvType Nome:
By: {SBAL)
PrinuType Nome & Tides, PrinyType Nomex,
Staeof North Carolinas - County or Cily of’ k Asek ited gn
snfemiggcd Notary Public of the County or City oPBtarenthebe and Stale aforesaid, certify that
PWC TTR personally appeared before me this day andl
Raeshctle Ute eng Suse

     

het the foregoing instrument for the purposes therein expressed, Witness my hand and Nolarial stamp or
24

» 20.42, 7 ope

ig q
pe aes Greade W, Naveer Notary Public

 

Nolary's Printed or Typed Name -

 

Stale of ___ “Secs = County or Cilyof
|, the undersigned Notary Public of the County or Clty of____ aed State aforesaid, certify thal
personally came before me this day and acknowledged thal he is ihe
of aNorth Caroling or
corporalion/imlited liability company/gencral partnership/limited partnership (strike through the Inapplicable), and that by authority

duly given and as the act of such entity, he signed the foregoing instrument in its name on its behalf as its acl and deed. Witness

 

 

 

 

 

 

 

 

 

my hand and Nolarial stamp or seal, this day of »20___.
‘My Commission Expires: Not Public
(Affix Seal) Notary's Printed or Typed Name
Slateof_ Court or City of 2 ~

L, the undersigned Notary Public of the County orClty of____—_ tnd Stic aforesuid, certify thal
Wilness my hond ond Notarial stamp or seal, this day of 20.
My Commission Expires; Oe _Ntory Public
(Allix Seal) Notary's Printed or Typed Name
NC Bar Assneciation Fim No, 3 © 1976, Revised © 1/1/2010 — .

Primed by Agreement with the NC Har Aasocintion

 

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 11 of 32

 

atest

 

reser art a era

Se

aa bewter

 

 

 
EXHIBIT C

BTM:756587¥1

Case 1:20-cy-00175-WO-JLW Document 4. Filed 02/21/20 Pane 12 of 32
 

 

 

INR B48 Plaga ses.
Brena Clennens, yPReP
Register of Deeds page 1 of

 

wm ci

STATE OF NORTH CAROLINA INSTRUMENT OF COMBINATION

COUNTY OF BRUNSWICK Prepared by: Brad Johnson, Ph.D., J.D.

This Instrument of Combination is made this the 12" day of June, 2013 by the owner, Brad
Johnson, whose mailing address is 111 SE 14" Street in Oak Island, North Carolina 28465.

WITNESSETH:

WHEREAS, the maker of this Instrument of Combination presently
owns tax parcels-(1) Lots 15, 16, 17 & 18, Block 186, Section N6 [Parcel ID: 2351M021]
and (2) Lot 13, Block 186, Section N6 [Parcel ID: 2351M036) in the Town of Oak Island, NC
(formerly known as Long Beach, NC) by virtue of deed recorded in (1) Map Book 11 at Page 89
and (2) Map Book 3307 at Page 0799 in the Brmswick County Registry, respectively; and

WHEREAS, the owner wishes to consolidate (1) Lots 15, 16, 17 & 18, Block 186,
Section N6 [] [Parcel ID: 235IM021] and (2) Lot 13, Block 186, Section N6 [Parcel ID:
23511M036] into a single tax parcel for al] taxation and assessment purposes only; and

WHEREAS, this is a limited special purpose instrument for the purpose specified
above and is not a conveyance and not a re-platting of the property and does not change or
modify in any manner the ownership interest in the above mentioned properties; and

WHEREAS, upon execution Lots 13, 15, 16, 17 & 18, Block 186, Section N6 of
Oak Island, NC are hereby combined into a single tax parce! [Parcel ID: 2351M021] for tax and
assessment purposes. Description is as follows:

BEING ail of Lots 13, 15, 16, 17 & 18, Block 186, Section N6 of Oak island, NC
(formerly known as Long Beach, NC) as shown on (1) Map Book 1] at Page 89 and (Z) Map
Book 3307 at Page 0799 of the Brunswick County Registry, said lots having the metes, bounds
and location as shown on said map.

IN WITNESS WHEREOF, the maker has hereunto set his hand and seal the day

and year first above written. 4A FR g ]

STATE OF NORTH CAROLINA ne COUNTY OF ARUNSWICK

1 Ce ustol N Brekke , aNotary Public of said County and State do
hereby certify that Brad Johnson personally appeared before me this day and acknowledged the
execution of the foregoing instrument. Witness my hand and official seal or stanrp, this 12" day
of June, 2013.

STAMP OR SEAL Notary Public alu
My Commission Expites Pro, i4, ZOIY

 

 

 

Na,
si? ,
ge
3 COMMISSION EXPIAES oF
a) z
BD =
G PP OG A}
Ol My ve. = Present Mid dabesareat FS —
Map iCK COs Total ROSE et FB —
rer cs 2 -Cash § as
Refund: BES 58 Finance
D1 Porfons of deodmztc 31 sgt wet to odiion fa ty
cfotiginal, S.

77. “umont contains seels verified by original
(at at eanoal bo raprduoed arcoplad. Y VOYY coterie,
‘ ee

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Page 123 of 32

 

 
EXHIBIT D

BTM:756587v]

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Page 14 of 32

 

a A nt nae eee alee ge en eee a RR NS Ae ed oe meee me eee nt eerste aoe,
 

 

 

  

 

 

 

Hi { wu Rect Paag7 ‘7-24-2018 4
ft 2or46. eon “
Brunguic! Register Ependl mh pase prs 3" P S
Prnelded 7M Rel mardillo les
in}
wt Haat ase ee etme eaegt et age ortega ane nese mT Mean aBhe ere tet etcnneeaes
y) 4 ind or OPT. Cash $___
Hilhereeepeeel —— Finance
, or owof document ate dloyare due [DoUPaOD
_Sisstaat we :
ren = Alleorrams sealevettiechyodginal . roid L
nate = SEMIN caonG: oe reprquaed urepledd, "
[Opace Above This Lins For fi 9
: CAME ba 10-10-6-0909575
DEED OF TRUST
j
After Recording Retum To:
Linear Title & Closin
(27 John Clarke Roa
Middletown, RIG2842 :
“This Instrument was prepared byt
JANE WALKER
WEATOTAR HORTGAGE, IEC,
3350 COMMEESTOR COURT
ROODERLDGS, VA 22192 a
Title Order Boer HET-255109 7
Beorow Wo.3 W8T-255105
LOAR 01 350353
DERNTONS
Words used in mutiipje sectors of thin docurrentare dofined below and other words aro dafined In Soctions 3, 11, a
is $6, 20 and 24, Corlaln rules regarding the usago of words usod In this document or also providod In Bectian iy
(A) “Security [nstrument meana this document, which fy dated ouLy 19, 2013, togathor with 5
8] Riders te this docurman ;
(B) "Borrower" Ip BRAD ‘sors AND WISI WIVATANINGOIO, NUSAMD AND WITH, i
Borawarks the tustor under this Saauity Inotrument
(C)*Landor" fe WESTSTAR MORTGAGE, ZC,
Londer ls a CORPORATION, organized and oxicting under the laws of E
VIRGINIA. " Londers ediines 6 3350 COGMERION COvET,
WOODARIDGR, VA 22192, :
{D) *Trustoa" fs Lineer Title,
?
{E) "MEHS” Is Morlgage Electronic Ragiatration Systems, Ine, MEAG a eeparate corporation (hat b acting cokly os
anominooforLendorand Landers successory and and astigns WET Ta tho bonafielary undor this Bocurty fartrument
MERS fe ergantzad and exsting undar the lawn of Dolesa, and Rasen audress tre bophone name al FO. Box
2026, Fint, Ml 46501-2020, Lal, (B06) 6704MERS.
«HORT CARGUTA ingle Farrity-Fantis UseFredila Mag UNFOAU INSTRUMENT FormSoMiel = Toitiules 2 A
‘Onino Documents, Ina. Page 1 cf 9 1212
sam eae ae mT a age MN gh BaP Sn MTT AT AE ras ng te Ee eet

 

Case 1:20-cv-00175-WO-JLW Document 4 Filed 02/21/20 Pane 15 of 32

 

 
OTN sg,

epdater page 2 of 1

OAT fe .SS0453
(Fy “Hato” moins the promistary nots wignsd by Borrower and dalod guia 19, ‘2013. The Noto
Ciator Hat Bormwor owns Landi’ éeessprgze ELDRED TOIREF FIVE YECULAND FIVE EUADEED ALATE EKO
ith BO/LODS Sedat satterees cede recs easteeratntesbeehiedss Delaré (U8, $555,562,00
ents and to pay tho

 

fen MO Ay $e tn cenitcremartoneans dobt in hienat kor
then AUGUBT 1, ‘
G) "Propésty” moana tre property that be doseribod bolow undor tha hoa! "Tranator cf hte n Ba Prepay
Loan miter thedeblovidensod by thoNots, pris Intorcet, reel ehagoe and charges Guo urder
tha Neto, anid af ents dua under this Tnstuman!
O) “Hidere miansed this Garartty ent that ara pkodutod by Borroseot, The feSesving Fildors arate by
oxncutod [chock ox appeal
a Gondetsints Rider thu fal opens Hers Fee
‘Canned or Othasta} [ebeckiy?
(14-6 Fexnty Biter Eewoakty Paymont
LZIV.A Rider

i con(railing appicalio fodetal, tats ond joca) althitos, winiions, onfinanass and
Correa pe aol erie (ial awe he ofac of Ls ts Wot cx Al appieabie Bl, non sppoalble jf

“Cothritthtty Axsoclation Duaa, Fecs, and Aunmeattoetta” madie oli duce, focs, sssosements and citer champs
azo knposed on Barrawer of the Property by @ ciridurhivium asuoctation, homeowners anubolation ev stiller

organization.
(1) "Bectronts Funds Trenater" moans any brumater of linc, othor than a spe rab uma eomptay mess
ehritict paperinatrum ent which ie itlated tirough on eloctronic terninal, tole phonic rsbument Computer,
tape 06 bo toerder, Insttucl, OF dathorizo a tinanolal instiution bo cibk or credk an aseunt, Guch torn form lnoludes,
not Inttod to, polri-cfeats transfert, cutomsted tolls machin bunsaetons, manatare tun Hed yt 9
tranvigee, end sutcomiod ceminghotree tanstor.
ce ecrew Hemp rnoana trooe fore tet are doseribed fn Svtticn 8,
jmozna any compentaikin, gotikinent, aevard of damages, orprovoocs pasty by

OEE Oe ea eng mnie se bro ote wtf cooelion ofthe Fropary.
*origegs Loeinanes” means brourance Lender ageinat the not; tof, or default on, the Loan.
"Perlodic: Payee moans the mquunty gohed wed amount tie for (} prin and Literest urndor the Mote, plus
amounts vader Goction § of tile ison Inaturent,
| {Q)"RESPAY meant the Roe) Estate Sefement Procedures Act {2 Use UB.0, 626801 ot seq) and Its imploring

regulation, Part 1 pe) fire fo Une, oF
ceecerdor leghlatien orroguisten rdutgoontnocamosusfctni Ae we Ul Sc a ee REBPAT
refers to ef requirements df rastievons thal aro (mposad in regird ipa, Skforilly related mortgugo loan” even tthe

“Suapousorin Intarest anes par ee taken tio to lho Frepety whothor ornotthad party
io eannned Boa Tang Note aor Bis Security las

‘ RANSPER OF RIGHTS IN THE PROPERTY
any ee oe fer ene a aon
0 SUCSORSONE secure
ard 38 reneviais sateason ore modtiretans of te Net are (0 tue pactonmance of Bonowet's
agreoments under this Security instum Note. Purpese, Borrewur
40 Trustoa and Tiustoa’s eucooncore onc escioms, $n! fatust adhnpeworo ti, ho flee doccrbed rropertylonatnd
Tryp of Recending brfadicion) Of Druncylels
[itera cf econ shucterictioe)

: Git LEGAL WACRIPETCM RTELCMID MECWKO AND MACT A SALT MEREOY 23 WIMIAtT
-~ “a5,

wiilth currently has the adelrosaof 111 SoothRact 4th Street, Ook Inland,

. {Otread Keay)

North Garcina «= - BGS CProparty Addrece}:
[ip Code]

TO HOLD ropanty unto Tryslne and Trusoo'scuooossers and aestane, forenot ean Tt

waoaineran a eer cd Frend abitos eal powered Fae tay muument Alot
herositer a petty. eo Ey

fart apaa bopper abrsucomai end cis thal Borrawor ordonetands anc agresa thik MERS

RRORTTH CANOLA Highs Pardip-Parniie htne Frpedkiid hat, UMLPORAE GTR ULACNT Form BOE 4/04 Tnitlelas BH fee
Onlve Dapurranis, be. Pago 2 of } vata

ee Ov

 

SE hy oe ere ne ee

Page 1 of 1

ee ee

oe

 

 

http://brunswick-live.inttek.net/pushimage.ntk?s-DHUnOVLyR Y 0osbqPQD91dFDhnSRoX... 9/9/2019

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 16 of 32

 

ad

sa oe

sabe

eee ee ee ee ee tts

 

 

 

 

a ay OT eee RES

‘maser!

 
 

Pei EE.

Punsude af 2

LOAN #y 350383
_ holds ently loge! tio ta tha Intevetts granted by Barowar in thls Socuiily Instrument, but, W necoveary ip comply with
ew or MERS [a4 novihide tof Lander atid Lancder's cuocosans pepe ey ert han botehs once pny oF

ein, Ui eke tho Fight to forenione an ebint
recht at andor beng a Pusalin abd sanesing i Seetaly Dement mean

BO ile toveacebad te solvent arse printer rte Saar fo tu ho tight to grat
andthal tho Propettyie uot olmbared, axcaptioronsy!
a aided FE EE ee ns eubpotteanyencuebrancoy otto,

THIS SEQUATY INBTRUMENT combines unllorm covenants for nalonal uso end nomunorm eavenants with
Umied vrintions by Juriedictlon lo constitdis a unto socutty inetumtent covering mal property,

UNIFORM COVENANTS. Borrawey and Lander cevonen| and a3 follows:

1 ntof Principal Interost, Excrow heme, Charges, ancl Late Charges, Borrewrat eh
whence af. end Wicensten, dea abl vider oj boli umagmenis anand cad
dug undarthd Nota, Borrowar chal al sito pay funds for Cxcrow Ikons pursuant to Seaton $, Payhents dive
by nares pyrene ine acy a a: . Hower Way Te Sat ahumand rontived ad

ier us payraorl uncon 9 or Sacurity teuunron! mod te Londor
ay alleubecquantp Se a tee eee Ingbumentbe muuka Lt rede litevna
ines, ewodctroy land) caah () monsy ode, (o) eave chock, bank chook , beacurore chock of onshicr's
chock, prevdod ony euch oh whous dopdats are-inauiod by s tocoral agonay,
ieanoraly a aren renster,
Lendorwhen recotved al the booton dosignatod in the Noto or at such olher
ee ee vena by In sosordatnoo with the notice provisions in Section 15, Lendor may retum any
parmenter paral payment he pajrnetioy parcel payments arp insufficlend te bitng the Loon current, if Borrowor hez
broached any covonsntoragreemen inthe Sen A era aa lion cern le
horas prevento Sasson 2etion ender sy heawy paymtor pasta payrentlinsulickond to thoLoan
corent witheut welver of any rights horeundor Secrecy
the futuro, But Letter brat Te epply such payments ctthp ire eU oh Payments art
Pi b appbed as of teed Seeds Lander

funds until Garrowet makes paymond lp bring dro Loan current.
areasonabio parlod of tina, Lender shal etthar euch funds orrecum thamty Borrower. {inet outlet, such
findo wil be appiiod t= the outstendey pI tun tre Neto nmocisy ior taf ure, Norotieat or
lain which Borrtwer niiphthave now orin th) future egalnet onder shal mSove Bormavar trom Rn any
ste en rr for en rs Soourty

nisor Proceeds, Exceptns eiorwiso doverbod ith Bacon 2, llpeymonn SeSopiag
and applied by chug cenit the followin cxcor of poy (a) bntroat dao under tne bk oi) panes
siomitimnanets Under Geotion 8, Such payments chy

ordorin whieh remaining amcunte shallbo foe enon tony Oat en
Fe a cary baterert and end tori fo reduce tre of tho Note,

sy anyitiochacy a Hoare on aoe ae eat tho dotinquond peymrout ved Grease carga. H moro than
to je due, yenant me ir
pai ei i Miebder may eppl any OAT f font Bornvor ip the repoymontof tho

ent ceived
Podoria Pe G.and tothe oxfentthal, cach con be paid ht full, Fo Lis extort thal any excess Gxlats efter
Seattggeeeetoeeeamreraton such wioase may be epaledtta ar a
aE sopiecaenettayrh pineal any Prepay Teint ota e ate a need Noto,
otparaeess, MbesEancous Prooods tm principal due unter the Noto shall
nol unr pxgoeti ond Goodin or nango hea, oa Pate
uni ho Watats Hes Rsk, ‘Fund ST eee parentele Se a aad sacocanotts
aruniia a emo!
te oipn ich can eh neni So Te er anyandedinrinenco Toledo ae}
a Li in or tne
under Soctian ne and Hewigge arenoo pres Let Ae he ian Se tea oe ston of
% am pe wv praca h asordanca te marginal Aswocieiet
ues, Feat, and Aseorsmonta, H esy, be aetrowod by Borrewvor, Borrouvor, ond euch ches, food and aed bea
‘Exar Borrower shall

puch ron requincd a
iat stesso tie tl suffiolont to Sov rcreaayternine
thatine od PA. and (bpnoltecicead the maxin am textarea eu ar RESPA. Ln
ee eA oe) bie baste arent dcta end eascenbe batiatsa of cipondies of fiture
Eterow Hanis of otherwise bi accottlence with Applicable Law,

Wer Cabo Gig Fay Pere afr Ms FOR RATE SENT Foe 4 1m ‘Inttialos a ae

Citi Decuranta, Paye 3 of 2

EaEe

http://brunswick-live.inttek.net/pushimage ntk?s=wC Welth7IEZrhEnIGoG1 yq62@RHIS5X...

Page 1 of 1

fe emteottnen tee Fee etude

ere

a nad cio

Se ee

 

9/9/2019

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 17 of 32

 

nba Re Ene ted et a

3 oreo

 

 

 

rreman

LW

ee ac

 
’ Page J of 1.

WN CS

Sremtaten en sunrsseasee he T tomate Arunsyd A mee ENTE Marsa Ba es nae tee bee borers menaman et # te Re open tnee ree aes Mant heed! Be,

Tho Fundo shat baal nen Watson whote dino are heared bye adnstngonay, lnsinhnantathy, or onty 4

£0 a fe

Gat gis into ay otto ang Haran tod Home Loan Bank Londor - :

od eephing Eero Keine fo fire than the ings eposiiod under RESPA, Landor shal not changs

Berea bh ‘fio Fords, annually tho ocerow account, or vodiying the Eisnaw Riis,

Unless London Deretctitictonten the Ponete ane Law permis Lender forma Hach achiTge. Dates

enogroarantaradsiring et pioah te Levy requtecs bo paid on tho Funds, Loncterete’ not berequlted

selbepetond ny itareat or mings on tho Fund. Borrower atid satoeiorean Inwriieng, however, thalinioreat
woondoy aha ehate Borrower, wikhiquichargo, an RSOOUALNG cd tho Funds ac roquind

by REG

Were ks aaurphus of Funds b hold In enona, as datined under AESPA, Lender shall meson to Bosrawer br te
axtess funds in accordanoo with RESPA, Hives be a shortage of Funds hold inesorow, cs defined under RESFA, Lander
shad natty Barrowor es tequind by REBPA, ond Booower etd pay to Londer the amount nécessany to take up ihe
thortags ly accordance with RESPA, but in mo-more than 12 monthly paymonts, there is a deficlency of Funds held
ih cones, ab coined under RESPA, Conder shall netiy Bormwer pa required by RESPA, anc Botrawer shall pay to
Loridar thé aifidiini netestary to make up (ho dofelency 1 ccodrdance with PBSPA, but in no moro thon 12 fy

paymonts,
Fond haby an eit A ola sums socurod by this Becurty lastiument, Lender ahall promptly refund bo Borrower any
jar,
Charges: Lions, Borrowor shall pay nl bons, ostosemanto, changes, Snes, and inpesiions alidbutabto totho
Property which can ata prety this Bocurty Enstuimont, katlahokt ymonts or grouncd rons on the Property,
Fe omits Dun Fon and senna To bagninbatponstna eas
Borrower shall en a the manne provided in fe ih Soci 8, tw
Borrower P' sarge pinky ovorthls Speutly lnetument uniees Bomarey
agrees in witing tothe anhet ie ott sadladd lym tee kia monnorapocptehie © Lande bvtenlyyaleng
as Borrgay  pertorming such agream! } eonteats tho Been ext fh by, or detonde againstonioroomsat of the
Ion i, fogal proceedings which (n Lan opinion oparaio 0 A the Odfiteement ¢f the.Bon wile those,
[onetsatticny Unie buloniy until auch procogaings are xk ot (o} secre from tho hokdor af tho benen
tuborinaling te tho ben to this Sentry brtrument or determines thatany part '
Be wtih si trncon une can Haln priority wer Say netinent wh, Lander ey gho Bortovor 8 :
fw fon, Whhn iad theca onyhisivetrotne ben, Borex abateay bon or kt
one ore ornare al o ectons ect forth above in itis Gectian 4,
Londermay rqifeerovertopy ane Sto charptararealootcrsatonandotrpatng enn bd

ld fomower' ta rroweoxiating orhornaor crested onthe Property

insusde Seale oes Ramet chal koa ho epevineno "extended coverage," and any otter hazards mehitie ‘

ehin eeeh ane which Lencierrequifos lazynince, This insurendd shed be nrainlaned :

the amounts Qiekiding deductible ant ender that andor rogues, Wintt Lencor recicos prs persiant lp :

tie Ersceding soniancos can cheng o during bie tanh of the Loan, Tho freurance ania proving too etmnce sha j
chon by borer eubect Lar ah to danopre prev Borrovror’s choles, Wh: right oka nek bo exsresod

fn cr cao en tase arco) woe ie crt hd ono-tinio charge for Edad

 

Bee Pe

Poe e

 

oo et lee

7

ee ee ee

ona datorminafion, povoen; or (6) a onetime chore for zone dotmniaien and :
outieation services end tuisequont otelmiar changes scour which reoaonaby might ;
fect acer daternitcton or cartfication, Svea aphatso Feaponatal for he payment of ary fas Inpoved by +

tho Federal Managament Agency in opcneolion eth the review of amy feed zone determination rowuking
ra th objection by

Berrever ils to raisin any ofthe aarogus decid shove, Landay may oben raurnnco cova
landre optn a accureno shal er rider he obliion to purchaso any perticuiar’ BATT ;
sna ot igh pret oar oro a

Sencar t s
ona Gecbon 6 ahall beads aidéonel debt of Borrewnr cocured by Silt Istimnent Thesa mounts shall
bear intoroct altho Note rate fram the date ef disbursoment end ehal ba payabb, wih such intaroet, upon hatice trent

Lander te Borrower’ ected
trauranco paksies Lend ee: tra of tux police ehill bo to Londare ht We
i dase much feline ealtivekde pelted set age tase ond shall ot ioe

that euch

chad be uederisken prompily, Lender’ embures| rocnade foe tho repsia nnd restaion i a Eng pa on

ee ot rcat arenes tho work fe aeieetod. Unions snvagroomont i mado lr with oF

ses ro br pre esac can acer ees
Boh or

pnd al pond tele tel ebgnon euro, Kronen fae sconominaty

feasible or Len ee vocurty wou ba iostenod, tho insurante proconds shal bouppliod bo the dura cocored by this

‘ isu tern cov His axcess, Rony, pald io Borrower. Bush Insununod proceeds phat

be in thu ovefor provided forkn Section 2

ORTH CAROL Ray fonda aa rede hy UOAAOAM BESTT ARTERY Pere 3204 37 sutetater (3 21G2-
ning Decopants, inc. Pay a of 9 BW 42

 

 

 

hitp://brunswick-live.inttek.net/pushimage.ntk?s=TSxakdV@ymPGCjyX:inEQr6MN7TIR... 9/9/2019
Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Page 18 of 32

 
Page 1 of 1

 

AARC ee

Loa $s SS0353
. \ tiBorewer abandons the Property, Lender may Sle, nogetlaia and pollip any avaablo lvurancs claim and t
. Pee areca rel oshcon ulitin 25 dape fo resco from Londor Suite hnaurchee carter as ered to
golllaa claim, tren Lendor may flogotinta and eetle ib clam, Tig SO-iay porlod wilt bog vehon tho nickins i ghvcn,
A ieleertetch int anrabten Proporty undor Section 22 0 i aut Rares hornby assighs ts Lender
eer ay ain end anyeth Po Borovers Bartana hte ito aay ron of ee realms
Inuburce or
a a a tbe No Rogar een aoe
pel Oy Pee ory, mdet te bw bnuranee ta tepal or route tho Proms orto pay
amnounts unpaid under Mote or ty iat tert
8. Geoupanay, Borrower sh , estnblth, and asa Osa tne Proparty wa Barrewrr'e princi! roakignes WA !
60 ee ao eoanty pbumott ced tha continue to cenupytho Property :
fecidaneo tor at loxst one yoar afer tho date of occupancy, unless Londor otherwise egrowt Tevaiting, pre onieyer
shal netbo unreasonably witiheld or or untexs axdanualing creums feumalnens atv or yond Burov Borrower's control,
Preservation, ered Protection ofl the Proporty; Borowsrthalnctdesiny, damage or
bnpair dis Property, at ue he Prepay oer cot eave Proporty, Whelher ernot Borrower i residing
: dn tho Property, Borrewerehall thé Propotty horeiat to thro trom datovieraling ordeortsing invalue
' ship io Be condition, Unless ft fs dolominod pursuant to BS thal of ractoration & net aconoinibaly fnacinla,
1 Barowst chal precoply ropk tho Froparty ¥ damaged deterioration or " rt
. sondonnution prosuads arp pakelin vonmocton sennsccon wh camnagotn ers tang of fre Property, arr nl bo eperane :
crtcipere au mere nega pamnaner neces ress payments £5 the wore i comand bite !
Ineyrancacr er corrdermian prosaic we onotmiéctonttorepelr ereateroe Property, Boreworls notniliovod ol ayoaa . .
sbigabon for tw compiotion of euch repair of restoration, ;
Lendor of fts agent mtks reagondble aes upon and rupectons othe Property. a sosaceer oe :
Londor nay (nspact ths of tre improvements on , Lander shall give Borrower reteoat the ima of
Or porto auch an initio frepecten Sosy g sae ateeseeal cave,
Bomower'e Lown eadton, Dorrowor shal be retail, ding the Loan ppeetlon process, Boros
eewy porsona or enue at the direction of Borrower or with Borman’ lnvowiod go consent ayer
ing, eriekecurats fate reer oar retiproddo Loader
with the Loan. I Matatial reprotantaliiss Heirs Inchede, but are not timid a rdenns

aaa]

PS

Ht
a
fe

Protection af Lantler’: thie Securty Instrumant,
fale'o porform thecovmnants and mane contin sis Seuyetern semper
tment (auch 7 0

provesding in bankruptey, probate, for condaninaticn of for enforcemont of 4 Bon Whiter Fs
overthip OO Oe anarhertaor or mboneionicl the Yrpan eonder

Seamniig Fropacty

oad up deore ond windows, dein wale tom
canditons, andhave ufitios tumed on or of, Athough Lander may teke attion undlor this Goction Lenitordoos not
fro dco anit tense ctgei se age bic tader  RO aybr2k r

aff actiorta fits Gaction 6,
soouty ernounts dstargod ts ger unter bat Bocton Sahil hocomp aivtionad debt of Borrower secured by this
ent pena sd wa iat Ow a a da of dood a ,

nat pivlabla, Bomowor shed contious bo pay to Lorider tho: tho separatoly dial thalwore
duo elvan the bavranes a censpd ta ba bh alict, Lando wi dso and cotain thea bs asd Ron
yatyndablo joss natorve, ar Ap oy 2 bridranee, Such los3 reenivy ahel be
nonrwtondabto, ana standing ttt ional oslo Anes , and Lander shall notbo noquired to poy
Bere enna wr earings on iP Lew, Londor ean po longer requis

ie rs iM org peat he podod tas! Lancia required)

an tree botomes avails ,

fums for Martgage ineurancs, Wf Inturnce #4 4 condiiot of

toward tha Mortgage

feng token Eros x espe sn pa ed nS St
inetranoe, Boroyere! a

eedor Appieabta La oripevaotna ev bea eae, eunttLonders romuernant fe Mortgaas

ends ln pocodanca too mont between Bontiysr euch termination or unt
Jormizcation bs ire by Appoao a. Hatieg nol caten Toso Baron’ Ugallon to pay Iniorostettha
tert prroklthedd In,

“FRGPITHT CAgNOLLIU-Singfe Farily-Parpila Utara bad SRPORM IRETRUMENT Form S034 TOT Xedtiabss 8
nino Dosuretis, leo. Pope 8 of 9 eR

an

 

 

http://brunswick-live.inttek.net/pushimage.ntk?s=.F8aM7oGvmfpm5@7E 5oteUwDEgsh3h... 9/9/2019

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 19 of 322

Benoa roa yp eye tet

ravens

Dee wee semanas stresctutacestad jt ameats cues aenee bel Apeat haan cate eatamme fade te thbee HOTBE SS [eles de WC eearemeeae de tee

Sets ENT eA RO al aI A OT A ARE a en a pC IE pT is Pe a ANS A ARO Tb RY

Fear enh yen pra

ree te dete OP Re a NNR Ae

 
 

UTNE SRR

ar of -Dords «page 1 seemenaee toys
eam bs 450553
Mortgage biouraned relmbursed Lander (or on’ eniiy inal purchases the Nake) for certain logos X may incur
Barrenet does Whol repay thd Leen at mproad, Borrowar by hod a pretty bo fs Ineupaiice.

Monigego InnuTera ovaiuaio ther tola! rick Gn al euch Ireunanod In foree front His to bets, anal bay OARS lta
BgTOONAnES Sith other paltion Cat ehate or maddy ther tek, oF rodvice Sdapnd, Those agrasments am on tots end

fs may Fo! tho mortgage Insuter to make! uning of funds that tha sasuror
ma fests  avabie ena inehida funds hia aga tnsursben premtm
a thosoagrosmonts, Landor, any purchsapr ofthe Neto, ang aror, any roinauror, any offror onl
of any afficts of any tha foregoing, may rocelva (rectly of that fom mist Bs
of Barrowor': for Morighgs Instance, tn exchenge for’

charaphaitzed os! a parton 2 payments o he
mottgags nauires’s isk, or reducing losses, H such egrooment provides (hal bn offiate of Lender ashawotthe

thei In exchange for a sharo ef tho proméuma pald to tho érourey, tho etrairgemant Is often tamed “captive

{a} Any euch eqraements wi nol attest ibe amounts tat Borrower hes agreed to pay for Mortonos

Insurance, of any other terms of the Loan. Buch iegreanvecta er] nol increasa the omaurt Borrower pli owe for
u [nuirtaice, ahd thoy vl] net atiliia Borrower td any fofund,

&) sue Egrecrnerts wil cat wffocd tho Wahta Borrowor hea » Wf any = with rospoct to the Mactgage
(nant imday the Homonwnere Protection Aniof 1etSoracy other law, thase rights may inoluse the fight to
recotve cortaln disclpaores, to and obtatn cansolistion of tho Mortage Iniurance, tp love the Mortgage
Inmumence Lonnnatid yi mkdor te Potalve i fokind of any REottgaige ictilirerico protien thal orate
Lnaemod at tha time of kuch cahtollcdién of tormiination.

11, Asaignmend of Misactanaoue Ppoooods; Forfottua. All Misolanoolis Procogds are hereby testgned to end

¥oe Hy damaged, sich Miseotensous Proopeds ahall be oppiod to restoration or repair of tho
ae rvohen repair 4 poonomiosly fensiblo und Landers socuty & not easaned. rf od repat ore

inths evontela tots) king, doshtuction, orloes in vaio otthe Property, the Meeslanepus Procestiaehesboappicd
fo Mio gums eecurod by this Socunty initrument, whethor or not tien duy, wit the excess, ff any, paid ta Borrower,
lnlicovendt ofa pati diatruesen of aes inclu ct ie Property whieh the fel mara yalue oftheProparty

tr ction, nitous Bonner
an Lender sthoruias 4000 wing, th suri wierod by fis Guclzy nin a ee fe

BI nn ee rarket vol of ve PCP
the partial taking, ceatruction, or toe in ed by Se tr ee ote Report een .

befaro velue
bofore tho partial taking, dostbuction, or toss in vole, Any bales ahall bo io Wor,

indreevent ota purtl ling, destruction or ives in vaio ofthe Propet invahichtro Fak marist id Goto Oey
Enmediatoly belore tho taking, destruction, of ots br vila fs less. than the amount of the aiiatt secured
tmmredibaly before the parila! taking, destruction, or ees n value, unless Borowee and Lander cthoreise cutee fy
etling, tho Miscekaenss Procoods thall be ppipliod to the sums sreured by this Secarty Inatroment whather or not

then cus. .
ithaPrepertya cbendonod by Borowor or, aor ratig by Lancer la Boyroworthat iho Oppoci vary fea
tn lho nexd conlence) offare to maica.an mural lo setiio a citi Qorrewor falls te respdnd to London withs)
00 aherthe dete tha natce fs ghith, Lancers authorised to celica! andapply the Miecoaneovs Pregoads ether
fo res! éf ropair af the Froparty or to tha sums: soci by ts BoC) IAtRU, to A
Cepeeing Party a thal owes Borrdwar. nous Proceads or the party againal when
Borrower hea etoht of ection fn rogard lo Miseeflanoous ji .

Borrower chil ba inchifau [anyection orprocntdag, weir for Cro that, InLondor’s judgmon’
Goud reetlt ly forteiuee of the ‘or othormatoral of Lendar's in the Property of rights osdfor
this Secuitty Inctrumant Hortevéor oan aura such a dofantt end, W aecolemiion han cecurred, reinsizte am provided in
de 1 on ae en ais ete Nee Gein ao
ye on
fnesnanont ise . chtanenranty treme manent oY oe ro hiorees

fa horny ats! Lender. .
Te rreshanoous Prosoods fiat ain not eppled toroatortion st opel af tha Property ahellbe nppledin the ordor

42, Borrower Hol Halossed} Forbertence Sy Londor Not a Walyors Extoasion of tho tine for payment or
Trexiifeation of amarizafion of tho cums eectrad th Sacumty Ewaztanant Graniod by Landir to BOmnicr of 80

SorraTkieieo. parrot any 8 ot
rafuse ta extend time for paymand or othorwise mocity amertizaian atthe sume ddcurod by tia Sacuty netuneitby
Takbon of any danmend made by fro origina) Bonrouror or any Strootsors in (ntorvet of Borrawar, Any forbosrance by
Lander in exerchiig anny tight of rombdy Inckiding, wahaut Enitefion, Lendare aenoptance of paymonts dom tid
pormonis, cnawed 6: eceriors it intoreal of Borroworot In smmaurits [asa thenthy amour chon due, eat netboawalvar
oO Ee tent see ae a pray Success ind Assigha Bound. Borrower covenants end agtoas
re P
thal Borrewoie obtqabons and Datnity sha bo t and savoral, Hewaver, any Borrower who co-signa this Goourky

POAT ZAR OLIN A-Chigle Farry Fannie Mine reddit MA) CHAAR BSTRLBEENT Poe S008 14 rnitialer AX om .

‘Onine Decurants bro. (Paes ore BWW

ane

Page | of 1

ceteanenieeeee tt Maan EARLE SL GLEe EE ages pane nagee enaey steeba

1

 

Ee.

Pe

ae

 

http://brunswick-live.inttek.net/pushimage.ntk?s=nL YabLBQ6sqdmseqz6Rb:QE78T WrlQ... 9/9/2019
Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 20 of 32

 

nape ee

Fae

EG EY Kal SONI

 

salty BEET

ao Fear WA Wa

it

 

ATA te ee

2 heater,
Page | of 1

4

 

lm,

MTD

nen Obama een, FRtaSCHA ghee edt

‘pnd dy 350383
., — tretutnent but does frat execute the Nota (a “co-aignér): bs coeatgning this Inatrumpont andy to:
' erat dows pa cea ln Na (a ean (torsos Soca {sou krotponanal y
sealed to pay tae tend by le San IS tot tan of Borronor ed i
meet forban or make any epeomvnedationa wh gh tothe krsof bie Shy Manon

Gubjoct lo tha provisbene of Goation 16, Guscostorin Interost of Barrawerveho acurnea Bojtewver’s ebligations : L
pndertie beebunant In writitg, and approved by Lando, thal obtain all of Bomoani’e tights and boncfis .
under Eve Instrument Borrower chall nal bo rensod from Borrower's and (rbSty under ie 5
Gocurity Inptrumant undoes Lendor agrote to euch rulcaso tn vilng. The covenants andl agreomants of this Gacy

Londen forgondcad Borroware defaut, for
thapumpessol protecting Lender's iitaresthh tho Propertyand rights ekiating,
i, foes, propotty inspection ancl valuation fees, ln regend in any othay fees, the sbganoe of eines
incirumrent fotharge a gpectio fae bo Borreworshal notbo csaprobbiion on tha chargngefeuch i
foo, Londor may not foaa Hal aro cxcptecsly probitctiod try this. Ry ingiurnond or
- Keho Loan bi euchjotl [na lawihich eats mamum lean charges, and that finaly interpreted sothetthe interest

er ether joan chazyot collocted er to ba eollectsd in connoation with tho Loan excood thapernited mis, than: fd) any -
uel loon charge shal ba reduced by tho. amount pocossauy to roduco the chargo to the permitted imi; and
sim alronaly eddentod from Bortsenrwhich oxesaded tod its willbe refunciodin Borrower Landormay chess
tampako hiram sing hae eo ary peebapart shy voting
soos principal, water bhatod propaymoniwthoutany propaymonteh ange Wwhothar ar
8 prepayment charga fe provided for under tho , Derrcavares eocoptanco of eny euch rihetd made by atect
nk oongGiubo.e waler of ony ightof action Borrower ht have artelng cat of such overcharge,

this Secu
Aree ssa ben ntasincorn actor itt cca aitunen hel be deemed tofiaveboon ghee to Barve when
mated by fet clats mall or whan actually delvated to Borrewer'e nofies addins B sontby other moana, Noting to ey
one Deneuve eal constiuto notice to all Borrowers urinsa Appioablo Law axpreesty roquies ethorwise, Tho nouce
address shallbe ta Proporty Adkins unkiss Horrowor has desig!
Bonrewer shell prompay nobly Londor of Barawst’s chango of edeross, lf Loader api
Borevan’s hangs of address, than Borrower shall only reperta change ofaddrost ore,
There may be on one designated notice address wnclor this Security Iiteturitent al any one tine, notice t Lecxtor
thal be anidroxs atejod herein untoss

Londer's
di anata ed recs notice to Borer Tete fh eonnootion with thls Securily Instrument shal nolbe
deoniod te hicva boon qivanto| LTT eotuay by Londor, any noScoroquiad by this Seeuay inatusnant
isalecroquicdundet Betis Low, the Appiicabla Low oqufromont wil satinty the eorrasponuin y Foquremiont unidor

re

this Gocurtiy inser

16, Geveniieg a Raverabiiliy; Rules of Construction, Ths Securty Instrumen| eit bo oy fectonad

Inw vid the kiwef'ithe hniediofon Ia which tho fa located, All Hattie ned obtigations con wi this Soourty

Inabumortarseubjortto onteand bot, Law. Law. explicitly or impiety

So Ee a cao of i Socklly Dov pind agian

agrooment by contract irr the event proviskai oF dause Boourty Instrument bpeliictt
EO a ect anal it otecl omar prowakrs ef is Bocumty Ineoumontortie Hate whietrean be given ef

aca without tie ecertoainy proven,

Asusedin tis Goouttly ura x) worl ofthornenouare gendershalimgan and cusses tO ee
woreda or words of tho fominins gondor (b) word In thy eutguiar oll hea and chido the plural end vice words and
(c} tha word "may* ghvos solo dizcration without erry cbtgalion to take my sctoh, .

17, Borrower's 7 cna copy Of tao Note an os a,
Fr ene ree a iret h oa Prepaty, noun 16 aa Oa ean rst
THGATHS Ari} or e jt .
AT ria teeta tor dood, contrect (or dood, instalmbiiedios Loninin OP nodTow agtaemant, he intont of which

a 5
Hatlorany parte? tho To tort te PopOrY la sok! or trnsiated (orf Borreswvor ls nat a naturel
person anda Tintorea! In Borrowor ld endd er benstaneed) witout Londer'a prlorwaition otter! Landormay
te payment ia fuS of all cme scoured by this Soourky inetrumon Howaves, fis option ehal net he

foquire immedi!
exareBsedd by Londor Itauch exmtetss a Law,

H Lander ccorelses this option, hve wakes ofarcolandion, The notice shall prevido ia potied
cfnot fone tran 90 days trom Ero dato tranaifcals glvenhh accordance wth Beaton 15 wilh which Bortsuer mutt y
adi mimo socuréd by the Docurtty Instrument. if Borner talks to pay these auras prior to the mepimbon st thls A
Leader may frvoke any remedics ponmitted by thr Botury iretrumant without furthor notes af clern and on BovravOre

mh Derrowor's Right in Retiatase fiftss Accelereson If Bortowar tosats certain candEiona, Bastower shal hve
“tha right to have erriotooment of tht Socutly Instrument diccontinuzad at any Uma pearls the osrlost of ) fo days
botore sata ofthe Property purcuant to of gala contained in thle decay Enstmonts {b) suc

ry hac re ter the Soh of Bontaret’s Nightto reinstalo; or (c) eatry ofa

Tea a ee boca condifone aro Bal BATON Se rgor ak eon edi non woud be tuo unt
‘thie Bocuatty Inctrumont covanaids
oo ade ath (o} paya

and tro Nota as ttna acedlaration had eseairrod; (0) cures any datoutt of any oer
reason omoys' f nenopenty ine Fe La ee cre ce Taas ixsoelfor Cie purpose of
 feor,
feesae’ Wiesel tho Pp aed Pht unde Oi Gocurty nebuont; ened (d) takes euch ction wx Londo wy
ha that Borowes’ folowing fomrs,
Fey pondors tay sncty (e) eroney ordi (0) carfifod chook, bank chock, t(roatuners chotk orenshior's chook, provided
euch chook fs dnmanrupan an insubon wines Insbumentaty

rtd Blodtronie Funds Tremtfer, Upon robsstatamart by Gonreway, tie Becunty te

WORTH CAIOLDUA- Single FeredyoF hci bleed redSe bigs UNFORE DEITRIMENT Peter Good 181 taivial 27
Griing Documenta, fh Pegs 7? Of 9 e eta

 

 

http://branswick-live.inttek.net/pushimage ntk?s-NOMDgS@RzFHDvaegZjV Owds7pc58d... 9/9/2019
Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe ?1 of 322

iP Aes EEN Tec tet

Ar.of .! edo paga 7 or w debe penn ecasestame MEPEFEE fecdte Oe mana TE egy 9 FR fPreeeteagases te se tray DBE ansaereee aareninetate #17

 

 

 
Page 1 of 1

ITN Bee,

egister of Doeds ‘page B-oF 12 :
. horeby el romnsin fully ctfoctlwa os no acceleration had ooaurred. How ths ightlo rosin shan netoppiy
‘ as  Rowaver, s . a
tho coso-of cecplerston under Geolion 15, “on - i
20, Gale of Reta! Change of Lonh Sorvicort Netio# of Grievenca, The Noto oF & partial Intamst in the Noto . .
fopoter with thie Soatety Inefumant) con bo eold éné er mdi Bree witht prior mating te Gorman, Atala might
sesuitin a chandoln tho ontity enewn 09 theo “Laan Services”) Crab onincts Perlocte Poymente dup andor the Noto and
this Geeuatly Inetrumant and porfonms cthat thotigaige loan sariding obligations undde tho Nola, this Beeunty
Hatuetant ond Applicata Lew, Thora alco mighl bo ono armiora changes of tho Loan Berdcor untdidted Lo a gale df
tho Note, tithare la a.change of tho Loan Sonvicer, Borrtwver will bg givon welttcn noice of tho changa which will alate
tho name and adiiees of Cho now Laan Borvcer, tivy oddroes be which payments ehould bo made and wy olor ;
Infornadion BESPA requires kr ocncieaiion with anotics ef ansfor of exrvicing. Wino Notols sold and Frarsiztor iho Loan
Brcerdosd by a Laan Sandor other than the purchaser ofthe Note, tha mortzazo loan servicing bbigaiions ip Borrower ;
wid rernedn wth tho Loan Gorvicor or be bensfarred tp m actoodnnér Loan Gatvider arid are not assumed by the Nate - .
a4 purchaser uMoss otherwise provided by the Note puriussar, q
a Ree Dotrauet ner Larder may commence, pls, orbo folned to-ony judieta ection (as clthoran individual gant
” arthe member ol a ciazs) that asiees trom the other paity’s acllons pAreuANt ly this Gucurtly lnxtrumont or lal aloges 4
- that the ether party has broached any provision of, or uty ewrod by rosso of, this Goourtty Instramond, uni euch
Boomer or Lender has nattled no hor party deft igivon In compliance: wiromorts- of Bacon
18) efsuch aflaged broach and citarded tha other party horota 2 reasonghia poviad afore tha ofauch notics to tka
corracthe antion, Hf Law provides a ims period which enual lapso bolero earain aot can bo taken, et

fag pinposes h opportunity

bocure to Boxrewer pureuant wy Section 22 and tha notice of accoloration givon to Borrower pursuant bp Section

{Ochal] be decmed to onthhy tho nates and to inke corrective action provisions of thie Baction 20,

21, Horerdous Substanese. As ured inthle Soction 21; ore fhogg ean

bs todoer hnaatdous substences, pollutants, or waslns by Enstronmental Law and the folkering eubstanowas gexcbye,

kerosene, othot flammable of tee potroksum products, tudo posfokiat and pa, vouua sohvonts, matortals
asbestos or formaldehyde, and redisagtive materials; (b) "Exvronmontal Low” mouse (odor aves and ews

of tio Jullsdicfon where the Froperty bb located that relate to health, eafity or envtonmonts! protoction; 9}

*Envconmontal Clamp" infadys any tesponse action, remedial action. of terova anton, as detinod in

‘gen 49 tn Braemar rans conden it ean case, consbese by crore bas =

Borrower hall not crrse or permitthe presinca, uta, disphtal, tiempo, or rokaaso ol any Haznifous Substances,
of threaten to roloaseaany Flazarcous Substanea, chor to Property, Berner shail nok do, nor efioy exyong Oe
todo, anything atfegiing tia Property (a) thatls in viotation ctany Lirw, fb} which ceateo mn Environmenta)
“Conlon, or (4) which, dua to tro prosonao, Use, oF roloasd of: Havartious Gubotenoe, crates @ condita Sat
wdiverbely: eancipehantraai ited atereedl babenet pain shalinctapply tothe presence, uso, otstorage
onthe ed gral! quanitilos of Hozedous Sccbthances thal tro Gen yotog rized ba bb appropriate to nonmint
foakiental we0s and to malntonanco ofthe Property fciuding, bul net bo, hozudous substiness In conmumer

vets).
Borrewar shal gle Lander viition notion ef fx) 0 inyoatigation, fain, demand, lawouttorotheraction
y car rthal or regasry ager] er Prato ig tho Proporty and any Hammdace Substance oF
Tevrermental Law ofwhleh Borrowor hes autud) ig6, (b) ony Environmental Condivan, ie butriaticnied ~
&, any eiling, Kakdig, dsaharge, roloean or throat of mionse of ery ararour Subrtines, and (0) any condillen - -
ciried by te preaence, uso of reloate ata Hazardous Gubsinnce advorsaly afipcts the value of the Proporty,
HBorrowor lexms, or fs nated by any of eegultoey aus, Ry Pete Ba omapay take et
other remodiation of any hazardous hinds electing 9 Property ls naceasaTy, Borewer shal prompay take ef
hescsseryremedigiactons in ecoordancs with Envitenmonial Law, Hethingbrenen orate anyon! ohLonder
for an Enviromental Ghoanup. .
RON-UINIFORM COVENANTS, Barewer and Londaranitier oovenant and ngreo 20 folown: -
22. Acceleration; Rolnadiak, Litdér chal give netion to eccetoration following Bormmra’s
breach of eny covenand eragrectrentinihla Gecurtty instrument (but not pitor to enceleration tiidor Goctian £2
unfoss Applicable Law provides otherwian) ‘The notice shall aposiy (a) tho dotwstl () tre rendre by
oure the cletality(c) ddata, nelless than 40 daysirom the dato tho givom bo Bortower, by’ thu cere
must be cured and (ei) thet fellues to cure the dofaull on or bofote tha clita apocitiad In tie netics may reat in

tf fhe dune gecured by tha Geatrtty ieatument and aalo of the n Tho Rotice ehall furthor
Inform Borrower ofthe ie My wanaloraton and ie right i Oa ’
Torenistonce cla dataaltot any piher defenso of Borrower ts scooteration andcale, ifthe
onorbofere thedateapoctiiod Inthe notice, Lercieral tte in ful of alieuma
7 wtthoul further demand and Thay invoke thé power of sale and other
o Lendor alti be entifod in collectall axpansce neurred the
yomudiios provided inthis Becton 22, including, bat not imfiad to, reasonable attameye! tees and conte tithe
V Londor ives tho powor of aals cd H Ris dacrained ln wbasiing told in accoristes eatiéa
Law that Trustos can precosd (e eala, Trustee shal! tale such antion regs nolce of dale and ehall give auch 1
to Bartowor era} io other et Applleable Law mayregire, After the hablo
baw end efter pubfication of ta noUos of ealo, on shall sell the

psi annonto is hghaetier he fra ep SE ea teorta pana Eo oe atte
one or ore parcote aes in atty oftor Trlates dotorrines, Lendercs te designoe may purchase the Property
uhany

Trvet ghall deltver to tho purchaser Trusioe's dood conysying the Propety wiihout any coverant oF
wertatay eeprotucd a7 knglled, Te rocice inthe Trustac's coed efull ba prim facts evidonce of tra truth of
emda

sparse of the uafe, Including, bul vibared ks fanet Bt Bo et ate Bt ooh

ri . ;
(Beinmns secured by Sis Gocanthy Inatrument ald (¢) any excone to thd parson te parbens tagally eatleg to
HOTT CAROLINA thing he Perrdy-Plontte ORaeiPredde ise UNKPORLI NS TROMENT [arte 5094 1471 raltiols: ity ,
Online Doetrperty Ind . Page 0 Of oD je12

pee

 

 

http://branswick-live.inttek.net/pushimage.ntk?s=Q74ui7V5GGckBIS2gZuDIAzZTys¥ YZ... 9/9/2019
Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 22 of 322

 

oC ee a oe ri

 

 

ae RE Aa Ra RE

 
 

Page t of I

fT

Broncuic
. Lond By 38563
[The tforoa aoa fot inthe Hote Ehall eppy whether befor» oF afte any Keigmonton

avidenesd

~~ Salekes Upon Yeon payenent ot odtaretaasa coded bY this Bocury instore Londor or Frustoo shall canted thie
Bota inatuimest Tie ti Boetity ne Aiinoloe evtonaing digbtasciired by this
Goeinity tastrument thal bo exronderod [a ia aret Borrower shel pay any recordation costs, Loader may enarge
SE reat ts tna! botonlyfthokols Fe aid toa thie parlytar eanttos candared and
the chat of the foo Is pormitied undar App Law,
dtute Trustee, Lerdar may tron Eme to Emo move Trusloe and oppohnt surenecor thuriod © Bny

qnsioa appoinied nd haer by iron ead io counly whieh Bocurity keatrumentt ks
Witiout panisyanco of ha Froperiy OY tha successor lruntse shall eucesed loallihotia, powarenddutica conferred upon ‘
Truetgn borin and ty Appicabl Lin ’
24, Alfemneya’ Foon, Attomays' fog rustbe resonable, q

BY SIGNING UNDER BEAL BELOW, Borrower nosepts and agrees bo tho lorms and covenants contained fh this

 

gister of

Pee

Socantty Instrument ald in eny Fidar exnoutod by Barrownr and recerded with FL
Pred YpSrnn- ta .
yi Johnson tL

Republin otindonesis ' ‘ .
Province of Gent Jove

Chy af Surobaya BS; (geal)
Oprauiste Genatal of fhe

United States of America

mCoushy-Oite

& xotury Public of tho County of.
On SUL OE TOE se “Grate of forth Carotinay do heruby cortisy that
a Johoseh Bib, parsonally appeared bofore mo thiw day and

A day: fing
sakoinl ed tho aus peozecion of tha forogoing Insfrunent,
Witnole my bend and officiel, weal thia foTH esr of A LY’ 201%,

 

fet enti IT CREOLE
x, PCHRIS SANTORO

       
    

My camilssloa oxplrom ——Undefinttely— A /L) a

‘ oe mK Wotaly’ Public

— wy ;

Ay re ane Bf oa 8. Ghris Santoro

a sr amteesO,%, , Consul of thé United States of Amesioa

  

“a
he

a
ay

gant! Ft
2 eat Fane
i.
RN
i saps

wou

 

 

von gAROUU rin fee ot PR HEHE Pt
Caine Dewrurnents, be, Pago § of NOEDEED 41210

 

http://brunswick-live.inttek.net/pushimage.ntk?s=Wp YiliB ToBgQhCMxAtzq4j8u0qF A Ov... 9/9/2019
Case 1:20-cv-00175-WO-JLW Document 4 Filed 02/21/20 Pane 23 of 32

 

Peas ITNT PLA ETAT

 

 

Pec AES TT De Oe MERE BLURRED a PE a Po I ee BLAS

ber Fearn ad eet Da eh tert ene rine CP a

tered ee
 

 

ggrgnine seven setae as

RU

LOAB #4 350593
_ CAME be 10-10-6-D909578

VA GUARANTEED LOAN AND ASSUMPTION FOLIGY RIDER

NOTICE: THIS LOAN IS NOT ASSUMABLE WITHOUT
THE APPROVAL OF THE DEPARTMENT OF
VETERANS AFFAIRS ORITS AUTHORIZED AGENT. -
THIS VA GUARANTEED LOAN ‘AND ASSUMPTION POuCY RIDER made this
Beno andecosleer tote Dor tse Spode in

Sanaa wakes, a

 

 

; . (herein “Lender")
and coveting the Property described ff the Security Instrument and located at

121 BouthEaet 14th Street *, 04

oak Inland, EC 20865

VA GUARANTEED LOAN COVENANT: In addition to the covenants and agreements
Inthe Gecunty Instrument, ZOVENANT: uo OE Dae

lithe Indebtedness secured be quaranteed or Insured under Tite 39, United States

CoO Te eo eraliant a thereundst endin sisc on fhe oa aay

CET aol SU a Kea mae to, hn provision for

paymertofany sum Incomecion wip ofthe secured Indebtedness and the

pews Lender may: i) tof the secured Indebtadness pursLantto
19 of the Gocunity [nsiranat Bre hereby amended or negated to the extent
{fp conform stich said Tits or Regulations,

LATECHARGE AtLender’s option, and asallownd epplicablestatelaw, Borrowervil pay
a" kis a" notameading rpercectin (4%) overdue payment when pald mare :
than fifteen (15) dayaufterthe dus catatheracito SEE ES a ea eran
smo Syed ne pple a epee ed
£ dlecharge the eltire Indebtedness and all pmpor coats and exponses secured horeby,
GUARANTY: Should the Departmertof Veterans Affalrs fal fefuse te lssua ks in
GUARANTY: Stouid fre Dope ao ters panwovsdnormallybecome jeforsuch
commaed tie of Veterans Affalre under the Ofte
securod at once dueand payable and may se Prumediately m qercke
here cared ton dues ely cher Wopar anion es by Ew puviged
TRANSFER OF THE PROPERTY: This loan may Pe ont ar immediately due and
payable upon transet the Proper Bac UD mek unless
aoceptablity of the assumption {ihe oan [o established pursuant to Section 3714 of
Chapter S7, Tite 33, Ui States Code.
authorized transfor tion") of the property shall also b oubjectto additional
Aneuthostted ron eat Ren DOME pout)
3 14 FEE: A 20 saul to oneal Ot | Pores oe) of the

     
  

i iftmane Tian fueppay ealhe seme es
Fee Oe oO oe tio foe ai he mo of tans, bv foo shal consthute an
‘VA GUARANTEED LOAN AND ASSUMPTION POUGY RIDER Toltlale: Bag

(Ondine Documents, fc. Page i of '2 PersiASR 1109

a

 

 

 

Nepemapee 8 ote te OME ARSE TT STMT corp or pyrene comme Spe ae Tn St

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 24 of 32

ema nn,

 

Pe A AERA NIIP OE SEES ET OST OE a SES Me Red STE ML
Ws <9 = NE OR WE He ALENT ARE ASE PS SEY EMRE SC OT Ba gS

ies were ea ream

 
 

 

  

 

  

 

 

wan

 

  

inp | eras
aes ONT Sins “enon
f Beads + page il of 12

TOaN fr 350353
Geto a rae eae boarintersstattharate rateherein

Ed uae estas ery ea

      

: hereny egress ip creating and 68 ofthe ob
the The essumer
aires SE tS extentofan peas fathor oats
ne opanarn oso SEE ee curiae croaked by ais beuMont bee

AatinptionP Mat , Borrower(s) has executed tile VA erred Loan and

Brae foloore Yr] 18

Ohi Witaawnile THnlets,

VA GUARANTEED LOAHAHD ASTUMPTION POLICY RIDER

Online Doesananks, Ind, Fage 2 .of 2 PHTBIASA #003

 

http://brunswick-live.inttek.net/pushimage.ntk?s=SBlnJsxwCMMZcJTQSx:u5@g2wN4iLx..
“Case 1:20-cv-00175-WO-JLW Document 4 Filed 02/21/20 Pane 25 of 32

Page 1 of 1

 

9/9/2019

 

pak SE ode re ARATE het

eT at tte ROB.
 

 

nn RL Bota} RODS Seize bis

ogleter of Deads page 12 of 12
LEGAL DESCRIPTION
MXHIBIT "A"

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF BRUNSWICK
STATE OF NORTH CAROLINA DESCRIBED AS FOLLOWS:

BEING ALL OF LOTS 13, 15 AND 17,BLOCK. 186, SECTION N-6, LONG BEACH (NOW OAK ISLAND)
AS PER MAP FOR NATIONAL DEVELOPMENT CORP PREPARED BY HOWARD M, LOUGHLIN
REGISTERED LAND SURVBYOR, RECORDED IN MAP BOOK II, PAGE 89, OFFICE OF THE
REGISTER OF DEEDS FOR BRUNSWICK COUNTY, NORTH CAROLINA.

PARCEL ID; 235-MM-036,235IM037

THIS BEING THE SAME PROPERTY CONVEYED TO BRAD JOHNSON FROM HOMER E, WRIGHT,
JR,, UNMARRIED JN A DEED DATED AUGUST 2, 2012, RECORDED AUGUST 31, 2012, IN BOOK

3329 PAGE 0354,

Proporty Commonly Known As: 111 SouthEast 14TH Street Oak Island, NC 28465

WET-255 185

 

|--B3434 PoUg SERB RRNB an eee se tenner q

ret te et

Page 1 of 1

 

http://brunswick-live.inttek.net/pushimage.ntk?s=G9:0WINLpR3PqA SnXLstNSNMI6coRK.... 9/9/2019

Case 1:20-cv-00175-WO-JLW Document 4 “Filed 02/21/20 Pane 26 of 32

ped

 

Ral

RENE

ie eet:

ee

 

ae ee Reap eet Hen Hh ne en ag ee BaP EI Tar He St
EXHIBIT E

BTM:756587¥1

+

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe ?7 of 322

 

 
Brenda | Ri. eae n se

IMLUNU YB

 

Totai Ee
ok S oes fanan

 

Sefund Cash §, a
Portions of document are illegible due to condition
of original,

T3Dociment contalns seats verified by original
iastrument thal cannot be reproduced or copied.

ecmenorpeaorran  MMIEEECINIE

MIN #: 1001263000084581 13 MERS PHONE #: 1-888-679-6377

For-value received, Mortgage Electronic Registration Systems, Inc., as beneliciary, as nominee for WESTSTAR MORTGAGE, INC.,
its successors and assigns, whose address is P.O, Box 2026, Flint, Ml 48501-2026, hereby grants, assigns, and transfers to; PennyMac
-Loan Services, LLC whose address is 3043 Townsgate Road, Suite 200, Westlake Village, CA 91361 all beneficial interest under that
certain Deed of Trust dated July 19, 2013 executed by:

‘Borrower; BRAD JOHNSON AND ELCI WIJAYANINGSIH, HUSBAND AND WIFE

For Mortgage Electronic Registration Systems, Inc., as beneficiary, as nominee for WESTSTAR MORTGAGE, INC., ils successors
and assigns, whose address is P.O. Box 2026, Flint, MI 48501-2026 in the amount of: $335,562.00, recorded 07/24/2013 in Book!
Volume: 3434 Page: 0037 of the Official Records of Brunswick County, North Carolina

Property Address: 111 SOUTHEAST 14TH STREET, OAK ISLAND, NORTH CAROLINA 28465
Legal Description: SEE EXHIBIT A

 

Mortgage Elcetronic Registration Systems, Inc., as beneficiary, as
nominee for WESTSTAR MORTGAGE, INC., its successors and
assigns

SIGNER NAME: ~“tinda Cobb, AssistantVice President

SIGNER TITLE:

02-19083534-015 | Page No: 1

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 28 of 322
 

 

runsiic! t register of Deeds page Z of 3

a gn, Ba

Dated: OCT 1 7 2019

 

 

State of TEXAS
County of TARRANT ; OCT '
Before me, : Andrew Cragg » the undersigned officcr, on this, 7 20% .
personally appeared Linda Cobb goknown to me or,
aL as identification, who identified her/himsel to be the

 

 

i of Mongage Electronic Registration Systems, Inc., as
beneficiary, as nominee for WESTSTAR MORTGAGE, INC.., its successors and assigns, the person and officer whose name is
subscribed to the foregoing instrument, and being authorized to do so, acknowledged that (s)he had executed the foregoing
instrument as the eet af such corporation for the purpose and consideration described and in the capacily stated,

ANDREW CRAGG
Notary (DP FP2997 4508

My Commitsfon Expt i
Mee Ty aoar | Notary Public, State of TEXAS Oct 13 202?
My Commission Expires:

|

 

q
q
(seal) q
q

 

 

 

 

This Instrument Prepared By:

WASHBURN LAW, PLLC

1 PACOLET STREET

TRYON, NC 28782

Afler Recording Return Ta:

OLD REPUBLIC SERVICING SOLUTIONS - .
P.O. BOX 250 ,

ORANGE, CA 92856

02-76083534-015 | Page No: 2

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 29 of 322

SR fee la ad +

 

 

te enn UE Ee
 

8 sovrescs.coo

vo ng UN, =

C¢ Register o

Service #: 02-19083534-01S

‘

EXHEBIT A

JHE LAND REFERRED TQ HEREIN BELOW IS SITUATED IN THE COUNTY OF BRUNSWICK
STATE OF NORTH CAROLINA DESCRIBED AS FOLLOWS:

BEING ALL OF LOTS 13, 15 AND 17,BLOCK 186, SECTION N-6, LONG BEACH (NOW OAK ISLAND)
AS PER MAP FGR NATIONAL DEVELOPMENT CORP PREPARED BY HOWARD M. LOUGHLIN
REGISTERED LAND SURVEYOR, RECORDED IN MAP BOOK [1, PAGE 89, OFFICE OF THE
REGISTER OF DEEDS FOR BRUNSWICK COUNTY, NORTH CAROLINA.

PARCEL ID; 235-IM-036,2351M037 ;

"THIS BEING THE SAME FROPERTY CONVEYED TO BRAD JOHNSON FROM HOMER E, (WRIGHT,

JR, UNMARRIED IN A DEED DATED AUGUST 2, 2012, RECORDED AUGUST 31, 2012, IN BOOK.
3329 PAGE 0354.

Property Commonly Known As; 111 SouthEast 14TH Street Oak laland, NC 28465

02-19083534-015 | Page No: 3

Case 1:20-cv-00175-WO-JLW Document 4. Ejiled 02/21/20 Pane 20 of 32

he PENT I ted Blk aT

 

vc et ee eat ewe rei rtie r entaPae ma
STATE OF NORTH CAROLINA ) IN THE GENERAL COURT OF JUSTICE

) DISTRICT COURT DIVISION
COUNTY OF FORSYTH ) CVD
PENNYMAC LOAN SERVICES, LLC, }
)
Plaintiff, )
) .
VS, ) VERIFICATION
)
BRAD JOHNSON and ELCI )
WIJAYANINGSIH, )
)
Defendants. )

 

I am Z¢sbah Sandal prized. ‘Kup. of PENNYMAC LOAN SERVICES,

LLC, Plaintiff in the foregoing action; I have read the foregoing Complaint and know the
contents thereof; and that the same are true of my own knowledge, except as to those matters
therein stated to be alleged upon information and belief, and as to those matters, I believe them

to be true.

This the 10 day of i OW ify 4 20 20,

 
 

 

 

 

Notary Public sec
My Commission Expires:

BTM:756587¥1

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Paqe 31 of 32

Tey par Re Ln tke a ee OE atts

RR TR DET et Aas

oe TT EE WE CATER he

ALTERS Me tag dE Le

7 fe UT EH ot
 

 

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate

is attached, and not the truthfulness, accuracy, or |

 

 

 

| |validity of that document.
State of California Vv
County of Sntura
Mf,
| Subscribed and sworn to (or affirmed) before me on this }O
day of <SAr.. 2020, by Aicupy Sadpovan

 

 

proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

 
 
  

 
  
       
 

FRANK MICHAEL HOFF

Notary Public - Callfornia
Ventura County

4 Commission # 2274472

ee" My Comm. Expires tan-21, 2023

 

 

 

 

Case 1:20-cv-00175-WO-JLW/ Document 4 Filed 02/21/20 Page 32 of 322

 
